Citation Nr: 0922370	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, with probable osteochondritis 
dissecans, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.  

In a VA Form 9, dated in June 2006, the Veteran requested a 
Board hearing at a local VA office.  In June 2007 
correspondence to the Veteran, VA notified him that he was 
scheduled to appear at a Travel Board hearing in August 2007.  
A VA Form 119, Report of Contact, dated in July 2007, 
reflects that the Veteran requested to cancel the hearing 
because he had moved.  In February 2008 VA correspondence to 
the Veteran, VA notified him that he was scheduled to appear 
at a Travel Board hearing in March 2008.  A VA Form 119, 
dated in March 2008, reflects that the Veteran notified VA 
that he wished to reschedule his hearing.  A VA Form 119, 
dated in July 2008, reflects that the Veteran notified VA 
that he wished to withdraw his request for a Travel Board 
hearing.  The Board finds the July 2008 VA Form 119 to be 
sufficient evidence that the Veteran requested to withdraw 
his request for a Travel Board hearing; thus, no action in 
this regard is warranted.


FINDING OF FACT

Throughout the rating period on appeal, the service-connected 
right ankle disability has been productive of complaints of 
pain; objectively, the evidence reflects marked limitation of 
motion with inversion of the ankle causing some discomfort, 
but no ankylosis, atrophy of the muscles, or additional 
decrease in range of motion following repetitive use upon 
clinical examination.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the Veteran's right ankle disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5270, 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  This notice was provided to the Veteran in VA 
correspondence dated in March 2006.

VA correspondence to the Veteran dated in July 2005 informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In correspondence dated in May 2008, VA set forth the 
relevant diagnostic code (DC) for the disability at issue.  
This information was also provided to the Veteran in a 
statement of the case (SOC) dated in April 2006.  In 
addition, the May 2008 correspondence informed the Veteran of 
the evidence which VA would consider in determining the 
disability evaluation, to include the impact of the condition 
and symptoms on the Veteran's employment and daily life as 
required by the court in Vazquez-Flores. 

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
additional notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter 
and a Supplemental Statement of the Case was provided to the 
Veteran in July 2008.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, and VA examination 
records.  Additionally, the claims file contains the 
statements of the Veteran's statements in support of his 
claim.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Rating ankle disabilities

Ankle disabilities are rated under Diagnostic Code 5270 to 
5274.  DC 5271 provides a 10 percent rating based on 
orthopedic disability of the right ankle where there is 
moderate limitation of ankle motion and a (maximum) 20 
percent rating where there is marked limitation of ankle 
motion. 38 C.F.R. § 4.71a.

Normal ranges of ankle motion are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion. 38 
C.F.R. § 4.71, Plate II.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In a statement received in June 2005, the Veteran asserts 
that an increased evaluation is warranted for his service-
connected right ankle disability.  As the Veteran's claim was 
received by VA in June 2005, the rating period on appeal is 
from June 2004.

The Board notes that the Veteran is currently receiving the 
maximum rating under DC 5271.  A schedular rating in excess 
of 20 percent is only available where ankylosis is shown.  38 
C.F.R. § 4.71a, DC 5270.  The evidence of record does not 
include any evidence of ankylosis.

An August 2005 VA examination report reflects the Veteran 
complained of increasing pain in the right ankle during the 
past two years and that he has been off work for 1 to 2 days 
approximately 7 times in the past 12 months.  He reported 
that he does not take medication regularly, but uses various 
non-steroidal anti-inflammatory drugs for a few days at a 
time when he has discomfort in the ankle.  He further stated 
that he has more or less constant paraesthesias across the 
dorsum of the ankle to junction with the foot and sometimes 
on the plantar surface of the foot.  

Upon the August 2005 clinical examination, it was noted that 
the Veteran can stand foot flat on the floor, but tends to 
walk with his foot slightly inverted.  The examiner reported 
that extension of the right ankle was limited to 0 degrees 
rather than the normal 10 degrees, and plantar flexion is 
limited to about 20 degrees in comparison with the normal 45 
degrees.  Inversion of the ankle causes some discomfort below 
the medial malleolus and on the dorsum of the foot.  There is 
no atrophy of the muscles of the leg or foot.  

The Board acknowledges that, in evaluating disabilities of 
the musculoskeletal system, additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability is for consideration.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  To 
this extent, it has considered the August 2005 VA examination 
report which reflects that "after walking for a few minutes 
in the examining room, range of motion was tested again and 
there is no decrease."  The joint was not painful on motion.  
The examiner further noted that there "is no additional 
limitation following repetitive use in the examining room, 
but the patient clearly describes increasing problems with 
increasing ambulation especially on unlevel ground.  The 
patient has additional limitation during flare-ups."

A VA imaging report, dated in August 2005, reflects that no 
focal bony or joint abnormalities can be seen in the 
visualized portion of the right ankle and foot.  Tiny bony 
density adjacent to the medial malleolus appear to be from 
old trauma or ligamentous ossification.  Otherwise, it was an 
unremarkable radiographic exam.

As 20 percent is the maximum schedular rating for limited 
motion of the ankle under Diagnostic Code 5271, the Board has 
also considered whether any other diagnostic code might allow 
for an increased rating.  The only diagnostic code of the 
ankle which would allow for a higher rating is DC 5270; 
ankylosis of the ankle.  As the evidence of record does not 
establish disability comparable to ankylosis of the right 
ankle, even with consideration of additional functional 
impairment due to pain and on repeated use, application of DC 
5270 is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2008); 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Finally, the Board finds that the evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The record 
reflects that the Veteran, an engineering technician, 
reported he cannot walk except on completely level ground 
when he goes on job sides.  However, the record also reflects 
that most of his work is sedentary and at a desk.  Moreover, 
there is no evidence of record that his disability has 
necessitated frequent periods of hospitalization.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2006) is not warranted.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, with probable osteochondritis 
dissecans, currently evaluated as 20 percent disabling, is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


